DENY and Opinion Filed July 1, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00642-CV

                        IN RE ERIC GORMLY, Relator

          Original Proceeding from the 296th Judicial District Court
                            Collin County, Texas
                     Trial Court Cause No. DC-17-07217

                        MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                           Opinion by Justice Molberg
      Relator’s June 29, 2022 petition for writ of mandamus challenges the trial

court’s (1) denial of his motion to dismiss for want of prosecution, and (2) denial of

his motion for a continuance of trial. Because relator has not submitted an adequate

record, we are unable to conduct a meaningful review of his claims. See TEX. R. APP.

P. 52.3(k)(1)(A), 52.7(a)(1). The petition also lacks an adequate Rule 52.3(j)

certification. See TEX. R. APP. P. 52.3(j); In re Butler, 270 S.W.3d at 758 (applying

Rule 52.3(j) strictly). Accordingly, we deny mandamus relief.

                                           /Ken Molberg/
220642f.p05                                KEN MOLBERG
                                           JUSTICE